United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                 F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                  July 20, 2004
                                    FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                             No. 04-10200
                                           Summary Calendar



WAYNE EDDLEMON,

                                                                                         Petitioner-
                                                           Appellant,

                                                  versus

L.E. FLEMING, Warden, Federal Medical Center - Fort Worth,

                                                                                        Respondent-
                                                           Appellee.

                        -------------------------------------------------------------
                            Appeal from the United States District Court
                                   for the Northern District of Texas
                                     USDC No. 4:03-CV-1358-A
                        -------------------------------------------------------------

Before SMITH, DeMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Wayne Eddlemon, federal prisoner #23004-112, appeals the dismissal of his 28 U.S.C. § 2241

petition in which he challenged the loss of good-time credits following his disciplinary conviction for

fighting. In his petition, he argued that because he was a pretrial detainee at the time that he

committed the offense that led to his disciplinary conviction and because he had not been sentenced



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to a term of imprisonment at that time, the loss of good-time credits was not an available sanction.



       At the time that Eddlemon was found guilty of the disciplinary case, he was a convicted and

sentenced prisoner. Thus, the loss of good-time credit was an available sanction for the disciplinary

case. Given the foregoing, the judgment of the district court is affirmed. Royal v. Tombone, 141

F.3d 596, 599 (5th Cir. 1998).

       AFFIRMED.




                                                -2-